Citation Nr: 1740424	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971 and from December 1972 to August 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO). 


The case was previously before the Board in August 2016, when it was remanded to afford the Veteran a Travel Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim was remanded in August 2061 to afford the Veteran his requested a Board hearing at a local VA office.  The Veteran was scheduled for his hearing on November 17, 2016.  Prior to the hearing the Veteran requested that it be rescheduled and gave a list of dates when he was available.  The RO informed the Veteran that his hearing was cancelled "per your POA request" and the case returned to the Board.  Review of the record reveals that the Veteran wanted to reschedule his hearing not cancel it. 

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board.  The AOJ should send notice of the scheduled hearing to the Veteran at his current address of record, a copy of which should be associated with the record. Thereafter, the case should be returned to the Board for further appellate review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

